Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 17-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levron (US 10,059,450).

Regarding claim 1, Levron discloses a cargo handling system, comprising: 
a first rail (200, Fig.2c,d) defining an upward facing surface and a downward facing surface and a longitudinal direction and a lateral direction; 
a platform (P’) configured for rolling engagement with the first rail (Fig.2c,d); and 
a first tug (100) configured to propel the platform along the first rail in the longitudinal direction, the first tug comprising a power drive unit (140) having a first drive wheel (171) and a guide unit having a first guide wheel (150).

Regarding claim 2, Levron further discloses the first drive wheel is configured to ride above the upward facing surface of the first rail (Fig.3a shown at 110, Fig.3d).

Regarding claim 3, Levron further discloses the first guide wheel is configured to ride below the downward facing surface of the first rail (Fig.3a).

Regarding claim 4, Levron further discloses the power drive unit includes a second drive wheel spaced a longitudinal distance from the first drive wheel (Fig.3a).

Regarding claim 5, Levron further discloses the power drive unit includes a second drive wheel spaced a lateral distance from the first drive wheel (Fig.3a).

Regarding claim 6, Levron further discloses the guide unit includes a second guide wheel spaced a longitudinal distance from the first guide wheel (Fig.3a).

Regarding claim 7, Levron further discloses the guide unit includes a second guide wheel spaced a lateral distance from the first guide wheel (Fig.3a).

Regarding claim 8, Levron further discloses the power drive unit includes a motor configured to rotate the first drive wheel (Col.14, line 20).

Regarding claim 9, Levron further discloses the motor is configured to receive power from a storage device positioned on or within the platform (Col.17, line 20).

Regarding claim 10, Levron further discloses the motor is configured to receive power from the first rail (500).

Regarding claim 11, Levron further discloses a second rail is spaced a lateral distance from the first rail and the platform is configured for rolling engagement with the second rail (Fig.3a).

Regarding claim 12, Levron further discloses a second tug is configured to propel the platform along the second rail in the longitudinal direction (Fig.3a).

Regarding claim 13, Levron discloses a method for loading cargo using a cargo handling system, comprising: 
positioning a cargo load on a platform (P’) disposed in rolling engagement with a first rail and a second rail (Fig.3a); and 
activating a first tug (100) engaged with the platform and with the first rail to propel the platform along the first rail and the second rail in a longitudinal direction (Fig.3a), the first tug comprising a power drive unit (140) having a drive wheel (171) and a guide unit having a guide wheel (150).

Regarding claim 14, Levron further discloses activating a second tug engaged with the platform and the second rail to propel the platform along the first rail and the second rail in the longitudinal direction (Fig.3a).

Regarding claim 17, Levron discloses a system for loading or unloading cargo on a cargo deck, comprising: 
a first rail and a second rail (200), each defining an upward facing surface and a downward facing surface and a longitudinal direction and a lateral direction (Fig.2c,d); 
a platform (P’) configured for rolling engagement with the first rail and the second rail (Fig.2c,d); 

a second tug (100) engaged with the platform and with the second rail and configured to propel the platform in the longitudinal direction (Fig.2c,d).

Regarding claim 18, Levron further discloses the first drive wheel is configured to ride above the upward facing surface of the first rail and the first guide wheel is configured to ride below the downward facing surface of the first rail (Fig.3a).

Regarding claim 19, Levron further discloses the power drive unit includes a second drive wheel spaced from the first drive wheel in the lateral direction and the guide unit includes a second guide wheel spaced from the first guide wheel in the lateral direction (Fig.3a).

Regarding claim 20, Levron further discloses the power drive unit includes a motor configured to rotate the first drive wheel (Col.14, line 20) and to receive power from a storage device positioned on or within the platform or from the first rail (Col.17, line 20 and 500).

Allowable Subject Matter
Claims 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 15 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a method for loading cargo using a cargo handling system, including all the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nordstrom, Rezai, Brown, Lydle, Brutoco and Starkey disclose cargo handling systems with powered tugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652